Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO
CREDIT AGREEMENT

 

Dated as of September 30, 2005

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT among AON CORPORATION, a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent (the
“Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Lenders and the Agent have entered into a
Three-Year Credit Agreement dated as of February 3, 2005 (as amended,
supplemented or otherwise modified through the date hereof), the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2)           The Borrower and the Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

 

SECTION 1.           Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended as follows:

 


(A)           THE COVER PAGE AND TITLE PAGE TO THE CREDIT AGREEMENT AND
DEFINITION OF “AGREEMENT” IN ARTICLE I ARE AMENDED BY DELETING EACH REFERENCE TO
“THREE-YEAR CREDIT AGREEMENT” THEREIN AND REPLACING EACH SUCH REFERENCE WITH A
REFERENCE TO “FIVE-YEAR CREDIT AGREEMENT”.


 


(B)           ARTICLE I IS AMENDED BY DELETING THE FOLLOWING DEFINITIONS IN
THEIR ENTIRETY:


 

“Acquisition”

“Domestic Subsidiary”

“Equity Interests”

“Foreign Subsidiary”

“Guarantor”

“Guarantor Adjusted EBITDA”

“Guarantor Financial Report”

“Guaranty Termination Date”

“Loan Parties”

“Minimum Guarantor EBITDA”

“Subsidiary Guaranty”

 


(C)           THE DEFINITION OF “DISCLOSED CLAIMS” IN ARTICLE I IS AMENDED AND
RESTATED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

“Disclosed Claims” means any litigation, proceeding or investigation disclosed
in (a) the Borrower’s annual report on Form 10-K for the year ended December 31,
2004, (b) the Borrower’s quarterly report on Form 10-Q for the fiscal quarter
ended June 30, 2005 as filed with the Securities and Exchange Commission and
(c) the Borrower’s Form 8-K dated December 6, 2004 as filed with the Securities
and Exchange Commission.”

 


(D)           THE DEFINITION OF “FACILITY TERMINATION DATE” IN ARTICLE I IS
AMENDED BY DELETING THE DATE “FEBRUARY 3, 2008” IN SUCH DEFINITION AND REPLACING
SUCH DATE WITH THE DATE “FEBRUARY 3, 2010”.


 


(E)           THE DEFINITION OF “LOAN DOCUMENTS” IN ARTICLE I IS AMENDED BY
DELETING THE PHRASE “, EACH SUBSIDIARY GUARANTY (UNTIL THE GUARANTY TERMINATION
DATE)”.


 


(F)            SECTION 2.5 IS AMENDED BY DELETING THE PERCENTAGE “THIRTY-THREE
PERCENT (33%)” IN THE EIGHTH LINE THEREOF AND REPLACING SUCH PERCENTAGE WITH THE
PERCENTAGE “FIFTY PERCENT (50%)”.


 


(G)           SECTION 4.2(B) IS AMENDED BY DELETING THE PHRASE “AND, PRIOR TO
THE GUARANTY TERMINATION DATE, THE REPRESENTATIONS AND WARRANTIES OF EACH
GUARANTOR SET FORTH IN THE SUBSIDIARY GUARANTY TO WHICH IT IS A PARTY SHALL BE
TRUE ON AND AS OF SUCH CREDIT EXTENSION DATE, IN EACH CASE”.


 


(H)           SECTION 6.1 (FINANCIAL REPORTING) IS AMENDED:


 

(I)            IN THE INTRODUCTORY PARAGRAPH THEREOF BY DELETING THE PHRASE “(AT
ALL TIMES PRIOR TO THE GUARANTY TERMINATION DATE) SUCH OTHER SYSTEMS OF
ACCOUNTING THAT WILL PERMIT THE PREPARATION OF GUARANTOR FINANCIAL REPORTS FOR
EACH GUARANTOR AS REQUIRED HEREBY, AND”;

 

(II)           IN SUB-SECTION (A) THEREOF BY (A) DELETING THE ROMAN NUMERAL
“(I)”, (B) DELETING CLAUSE (II), AND (C) DELETING “, AND” PRIOR TO CLAUSE (II);

 

(III)          IN SUB-SECTION (B) THEREOF BY (A) DELETING THE ROMAN NUMERAL
“(I)” (B) DELETING CLAUSE (II), AND (C) DELETING “, AND” PRIOR TO CLAUSE (II);
AND

 

(IV)          IN SUB-SECTION (C) THEREOF BY (A) INSERTING BEFORE THE ROMAN
NUMERAL (II) THEREIN THE WORD “AND”, (B) DELETING CLAUSE (III), AND (C) DELETING
“, AND” PRIOR TO CLAUSE (III).

 


(I)            SECTION 6.4 IS AMENDED BY DELETING THE PHRASE “(OTHER THAN,
UNLESS THE GUARANTY TERMINATION DATE HAS OCCURRED, A SUBSIDIARY THAT IS A
GUARANTOR)”.


 


(J)            SECTION 6.11 (MERGER) IS AMENDED IN FULL TO READ AS FOLLOWS:


 

“6.11 Merger.  The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (a) a
wholly-owned

 

2

--------------------------------------------------------------------------------


 

Subsidiary may merge into the Borrower or any wholly-owned Subsidiary of the
Borrower, (b) the Borrower or any Subsidiary may merge or consolidate with any
other Person so long as, in the case of a merger or consolidation to which the
Borrower is a party, the Borrower is the surviving corporation, and, in the case
of a merger or consolidation to which a Subsidiary is a party and to which the
Borrower is not a party, the surviving corporation is a Subsidiary, and in any
such case, prior to and after giving effect to such merger or consolidation, no
Default or Unmatured Default shall exist and (c) any Subsidiary may enter into a
merger or consolidation as a means of effecting a disposition or acquisition
which would not result in a Default or Unmatured Default.”

 


(K)           SECTION 6.15 (INCONSISTENT AGREEMENTS) IS AMENDED BY (I) INSERTING
THE WORD “AND” BEFORE THE ROMAN NUMERAL “(III)” THEREIN; (II) DELETING THE
PHRASE “OR ANY OTHER LOAN PARTY OR (IV) UNLESS THE GUARANTY TERMINATION DATE HAS
OCCURRED, FULFILL ITS OBLIGATIONS UNDER ANY SUBSIDIARY GUARANTY OR”, AND (III)
DELETING THE WORDS “OR ANY LOAN PARTY” IN CLAUSE (B) THEREOF.


 


(L)            SECTION 6.16 (DISPOSITIONS) IS AMENDED BY DELETING THE PROVISO IN
SUB-SECTION (B) THEREOF, AND BY AMENDING AND RESTATING CLAUSE (F) THEREOF AS
FOLLOWS:


 

“(f) Any other Disposition of Property which represents no more than 25% of the
consolidated assets of the Borrower and its Subsidiaries, as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the quarter immediately preceding the date on which such
determination is made, to any other Person(s) in any Fiscal Year.”

 


(M)          SECTION 6.20 (INDEBTEDNESS) IS AMENDED:


 

(I)            IN THE FIRST LINE THEREOF BY DELETING THE PHRASE “UNLESS THE
GUARANTY TERMINATION DATE HAS OCCURRED, THE” AND INSERTING THE WORD “THE” IN
LIEU THEREOF;

 

(II)           BY REVISING SUB-SECTION (C) THEREOF TO READ AS FOLLOWS: 
“(C) INDEBTEDNESS OWED TO THE BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER”;

 

(III)          BY DELETING THE PORTION OF CLAUSE (E) THEREOF THAT BEGINS “AND NO
OTHER SUBSIDIARY BECOMES OBLIGATED IN RESPECT THEREOF” THROUGH THE END OF SUCH
CLAUSE; AND

 

(IV)          IN CLAUSE (H) THEREOF BY DELETING “€800,000,000” AND INSERTING
“€1.0 BILLION” IN LIEU THEREOF.

 


(N)           SECTIONS 6.17.4 (MINIMUM GUARANTOR EBITDA), 6.19 (GUARANTORS),
6.21 (ACQUISITIONS) AND 7.12 ARE DELETED IN THEIR ENTIRETY.


 


(O)           SECTION 7.4 IS AMENDED BY DELETING THE PHRASES “OR (PRIOR TO THE
GUARANTY TERMINATION DATE) ANY GUARANTOR” AND “OR ANY SUBSIDIARY GUARANTY TO
WHICH IT IS A PARTY”.

 

3

--------------------------------------------------------------------------------


 


(P)           SECTION 8.1(A) IS AMENDED BY DELETING THE PHRASE “OR (PRIOR TO THE
GUARANTY TERMINATION DATE) ANY GUARANTOR”.


 


(Q)           THE PROVISO AT THE END OF SECTION 8.2 (AMENDMENTS) IS AMENDED BY
(I) INSERTING BEFORE THE ROMAN NUMERAL “(II)” THE WORD “OR”, (II) DELETING
CLAUSE (III), AND (III) DELETING “, OR” BEFORE CLAUSE (III).


 


(R)            SECTIONS 9.4 AND 10.4 ARE EACH AMENDED BY DELETING ALL REFERENCES
TO “THE GUARANTORS”, “ANY GUARANTOR” AND “OR ANY SUCH GUARANTOR’S” THEREIN.


 


(S)           EXHIBIT C (COMPLIANCE CERTIFICATE) IS AMENDED BY DELETING
SECTION 4 OF SCHEDULE I THERETO.


 


(T)            EXHIBIT E (FORM OF SUBSIDIARY GUARANTY) IS DELETED IN ITS
ENTIRETY.


 


(U)           EXHIBIT F (FORM OF GUARANTOR FINANCIAL REPORT) IS DELETED IN ITS
ENTIRETY.


 


(V)           THE PRICING SCHEDULE IS DELETED IN ITS ENTIRETY AND REPLACED WITH
THE PRICING SCHEDULE ATTACHED TO THIS AMENDMENT AS ANNEX A.


 

SECTION 2.           Termination of Subsidiary Guaranty.   The Lenders and the
Agent hereby agree that, on the Effective Date (as defined in Section 3), the
Subsidiary Guaranty will be terminated and will be of no further force and
effect.

 

SECTION 3.           Conditions of Effectiveness.  This Amendment shall become
effective as of the date first above written (the “Effective Date”) when, and
only when, the Agent shall have received all of the following documents, each
such document (unless otherwise specified) dated the date of receipt thereof by
the Agent (unless otherwise specified), in form and substance satisfactory to
the Agent (unless otherwise specified):

 


(A)           COUNTERPARTS OF THIS AMENDMENT EXECUTED BY THE BORROWER AND ALL OF
THE LENDERS OR, AS TO ANY OF THE LENDERS, ADVICE SATISFACTORY TO THE AGENT THAT
SUCH LENDER HAS EXECUTED THIS AMENDMENT.


 


(B)           CERTIFIED COPIES OF (I) THE RESOLUTIONS OF THE BOARD OF DIRECTORS
OF THE BORROWER APPROVING THIS AMENDMENT AND THE MATTERS CONTEMPLATED HEREBY AND
(II) ALL DOCUMENTS EVIDENCING OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL
APPROVALS, IF ANY, WITH RESPECT TO THIS AMENDMENT AND THE MATTERS CONTEMPLATED
HEREBY.


 


(C)           A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE
BORROWER AUTHORIZED TO SIGN THIS AMENDMENT.


 


(D)           A CERTIFICATE SIGNED BY A DULY AUTHORIZED OFFICER OF THE BORROWER
STATING THAT (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4
HEREOF AND IN ARTICLE V OF THE CREDIT AGREEMENT ARE CORRECT ON AND AS OF THE
DATE OF SUCH CERTIFICATE AS THOUGH MADE ON AND AS OF SUCH DATE, AND (II) NO
EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A DEFAULT OR AN UNMATURED
DEFAULT.

 

4

--------------------------------------------------------------------------------


 


(E)           ONE OR MORE OPINIONS ADDRESSED TO THE LENDERS FROM COUNSEL TO THE
BORROWER COVERING SUCH MATTERS AND OPINIONS AS THE AGENT SHALL REASONABLY
REQUIRE.


 

SECTION 4.           Representations and Warranties of the Borrower.  The
Borrower represents and warrants as follows:

 


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V OF THE
CREDIT AGREEMENT ARE CORRECT ON AND AS OF THE DATE HEREOF.


 


(B)           THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY (CORPORATE AND
OTHERWISE) AND LEGAL RIGHT TO EXECUTE AND DELIVER THIS AMENDMENT AND TO PERFORM
ITS OBLIGATIONS HEREUNDER.  THE EXECUTION AND DELIVERY BY THE BORROWER OF THIS
AMENDMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER HAVE BEEN DULY
AUTHORIZED BY PROPER CORPORATE PROCEEDINGS AND THIS AMENDMENT CONSTITUTES LEGAL,
VALID AND BINDING OBLIGATIONS OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER
IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY


 


(C)           NO ORDER, CONSENT, APPROVAL, QUALIFICATION, LICENSE,
AUTHORIZATION, OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR
EXEMPTION BY, OR OTHER ACTION IN RESPECT OF, ANY COURT, GOVERNMENTAL OR PUBLIC
BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, ANY SECURITIES EXCHANGE OR OTHER
PERSON IS OR AT THE RELEVANT TIME WAS REQUIRED TO AUTHORIZE, OR IS OR AT THE
RELEVANT TIME WAS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY,
CONSUMMATION OR PERFORMANCE OF, OR THE LEGALITY, VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF, THIS AMENDMENT.


 

SECTION 5.           Reference to and Effect on the Credit Agreement and the
Notes.  (a)  On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

 


(B)           THE CREDIT AGREEMENT, AS SPECIFICALLY AMENDED BY THIS AMENDMENT,
IS AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND IS HEREBY IN ALL
RESPECTS RATIFIED AND CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE CREDIT AGREEMENT, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT.


 

SECTION 6.           Costs and Expenses  The Borrower agrees to pay on demand
all costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 9.6 of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.           Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 8.           Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AON CORPORATION

 

 

 

By

  /s/ Diane Aigotti

 

 

  Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

CITIBANK, N.A.

 

as Agent and Lender

 

 

 

By

  /s/ Judith Green

 

 

  Title: Vice President

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

as Lender

 

 

 

By

/s/ Neil R. Stein     /s/ Michael DeMarco

 

 

Title: Director     Asst. Vice President

 

 

 

 

 

 

 

J.P. MORGAN CHASE BANK, N.A.

 

as Lender

 

 

 

 

 

 

 

By

/s/ Erin O’Rourke

 

 

Title: Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

as Lender

 

 

 

 

 

 

 

By

/s/ Thomas McGinley

 

 

Title: Vice President

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

as Lender

 

 

 

 

 

 

 

By

/s/ Christopher L. McKean

 

 

Title: Vice President

 

7

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as Lender

 

 

 

 

 

 

 

By

/s/ Ruth Leung        /s/ John S. McGill

 

 

Title: Director                Director

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as Lender

 

 

 

 

 

 

 

By

/s/ Todd Meller

 

 

Title:

 

 

 

 

 

 

 

MORGAN STANLEY BANK

 

as Lender

 

 

 

 

 

 

 

By

/s/ Daniel Twengo

 

 

Title: Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

as Lender

 

 

 

 

 

 

 

By

/s/ Alex Birr

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

as Lender

 

 

 

 

 

 

 

By

/s/ Robert C. Meyer           Beth C. McGinnis

 

 

Title: Sr. Vice President     Sr. Vice President

 

 

 

 

 

 

 

PNC BANK, N.A.

 

as Lender

 

 

 

 

 

 

 

By

/s/ Edward J. Chidiac

 

 

Title: Managing Director

 

8

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc

 

as Lender

 

 

 

 

 

 

 

By

/s/ Mark Wasilefsky

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

as Lender

 

 

 

 

 

 

 

By

/s/ Joseph A. Wemhoff

 

 

Title: Vice President

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY

 

as Lender

 

 

 

 

 

 

 

By

/s/ Lise Anne Boutiette

 

 

Title: Vice President

 

 

 

 

 

 

 

MERRILL LYNCH BANK USA

 

as Lender

 

 

 

 

 

 

 

By

/s/ Louis Alder

 

 

Title: Director

 

9

--------------------------------------------------------------------------------


 

Annex A

 

PRICING SCHEDULE

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrower Debt Rating*

 

At least A by S&P or A2 by Moody’s

 

At least A- by S&P or A3 by Moody’s

 

At least BBB+ by S&P or Baa1 by Moody’s

 

At least BBB by S&P or Baa2 by Moody’s

 

None of Levels I, II, III or IV is applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Facility Fee Rate (bps)

 

7.0

 

8.0

 

10.0

 

12.5

 

17.5

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Eurodollar Rate Advances (bps)

 

18.0

 

22.0

 

30.0

 

37.5

 

45.0

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Utilization Fee Rate (bps)(1)

 

10.0

 

10.0

 

10.0

 

12.5

 

25.0

 

 

--------------------------------------------------------------------------------

*          In the event of a split rating, if the difference between the two
ratings is greater than one sub-grade, the higher rating shall be reduced one
sub-grade.

 

The Applicable Margin, Applicable Facility Fee Rate and Applicable Utilization
Fee Rate shall be determined in accordance with the foregoing table based on the
Borrower Debt Ratings from time to time.  The Borrower Debt Rating in effect on
any date for the purposes of this Schedule is that in effect at the close of
business on such date.  If at any time there is no Borrower Debt Rating from
Moody’s or S&P, Level V shall apply.

 

--------------------------------------------------------------------------------

(1)   The Applicable Utilization Fee Rate shall be payable only with respect to
outstanding Advances and LC Obligations on days when Utilization is greater than
50%.  “Utilization” means, for any day, a percentage equal to the aggregate
principal amount of Loans hereunder and LC Obligations hereunder outstanding on
such day (and at the close of business on such day if a Business Day) divided by
the sum on such day of the Aggregate Commitment; provided that for purposes of
computing Utilization the Aggregate Commitment shall be deemed to in no event be
less than the aggregate outstanding principal amount of the Loans and LC
Obligations.

 

--------------------------------------------------------------------------------